Affirmed and Majority and Dissenting Opinions filed July 29, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00485-CV

                       CITY OF HOUSTON, Appellant

                                        V.
     CATRENNIA FOREMAN SAULS, INDIVIDUALLY, AND AS
   REPRESENTATIVE OF THE ESTATE OF DWAYNE FOREMAN,
DECEASED; AND TRISTENA CHRISTIAN, AS NEXT FRIEND OF D.F., A
                     MINOR, Appellees

                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-77138

                           DISSENTING OPINION

      Assuming that the City was required to prove the need-risk factors to
establish good faith for official immunity in this case, I would conclude that the
City has met its burden. As the majority acknowledges, the burden is low. The
good-faith standard is similar to the standard for abuse of discretion and protects
all but the plainly incompetent. See City of San Antonio v. Riojas, 640 S.W.3d
534, 540 (Tex. 2022). The officer need not expressly identify alternatives that may
have been considered. See Tex. Dep’t of Public Safety v. Bonilla, 481 S.W.3d 640,
645 (Tex. 2015). And the officer need not explicitly mention the risk of colliding
with a third party; by mentioning facts such as the time of day and road conditions,
the officer can demonstrate assessment of specific circumstances that affect the
risk. See Univ. of Houston v. Clark, 38 S.W.3d 578, 586 (Tex. 2000).

      Here, the officer’s affidavit addressed why he did not respond with lights
and sirens active: “emergency lights and sirens can agitate the patient and put them
on the defensive rather than understanding officers are there to help.” The officer
also considered the traffic conditions, weather, road conditions, lighting, and that
his view was obscured by trees and the A pillar of his vehicle. The majority, by
requiring the officer to explain why he did not use emergency lights at some point
before the collision, essentially would require officers to show that all reasonably
prudent officers would have taken the same actions. Although the officer may
have been negligent, the good faith element may still be proven; the test does not
inquire into what a reasonable officer “would have done,” but instead what a
reasonable officer “could have believed.” See Riojas, 640 S.W.3d at 541.

      I would hold that the officer’s affidavit sufficiently addressed the need-risk
factors to demonstrate that a reasonably prudent officer, under the same or similar
circumstances, could have believed his actions were justified based on the
information he had at the time. See, e.g., Telthorster v. Tennell, 92 S.W.3d 457,
465 (Tex. 2002).

      The majority’s insistence that the officer should have addressed the
possibility of having his lights and sirens activated, for some undetermined amount
of time while driving to the dispatched location, is the type of hindsight that
official immunity is designed to prevent. See id. at 463 (“[O]fficial immunity is

                                         2
designed to protect public officials from being forced to defend their decisions that
were reasonable when made, but upon which hindsight has cast a negative light.”).

      I respectfully dissent.




                                       /s/       Ken Wise
                                                 Justice


Panel consists of Justices Wise, Spain, and Hassan. (Hassan, J., Majority).




                                             3